FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                          November 27, 2012

                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court


 EVERETT HOUCK,

        Plaintiff–Appellant,                                 No. 12-6214
                                                     (D.C. No. 5:12-CV-00840-HE)
 v.                                                          (W.D. Okla.)

 HAROLD BALL; JUDGE DAN
 OWENS,

        Defendants–Appellees.



                               ORDER AND JUDGMENT*


Before LUCERO, O’BRIEN, and MATHESON, Circuit Judges.


       Everett Houck, proceeding pro se, appeals the dismissal of his complaint.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

       According to Houck’s complaint, Harold Ball required Houck to vacate his home



        * After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
following a foreclosure in 2011. Houck filed a motion in Oklahoma state court seeking

additional time to vacate, claiming that he was entitled to reasonable accommodations

under the Fair Housing Act because of multiple ailments. Houck claims that Ball and

Judge Dan Owens, a judge involved in his state lawsuit, violated the Fair Housing Act by

denying him additional time to move. The district court dismissed Houck’s suit,

concluding that the complaint stated no cause of action against Ball under the Fair

Housing Act and that Judge Owens was entitled to judicial immunity. This appeal timely

followed.

       Although we liberally construe pro se filings, Martinez v. Garden, 430 F.3d 1302,

1304 (10th Cir. 2005), we may not “assume the role of advocate” and make Houck’s

arguments for him, Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (quotation

omitted). Houck’s brief on appeal asserts that the district court decided his case

incorrectly, but does not develop any specific line of argument. Under Federal Rule of

Appellate Procedure 28(a)(9)(A), an appellant must provide an argument containing

“appellant’s contentions and the reasons for them, with citations to the authorities and

parts of the record on which the appellant relies.” Houck has failed to do so, and has thus

waived any challenge to the district court’s decision. See Harsco Corp. v. Renner, 475

F.3d 1179, 1190 (10th Cir. 2007) (“[A] party waives those arguments that its opening

brief inadequately addresses.”).



                                            -2-
The judgment of the district court is AFFIRMED.



                                Entered for the Court



                                Carlos F. Lucero
                                Circuit Judge




                                  -3-